 AMERICAN PRINTING COMPANYAmericanPrintingCompanyandInternational Press-men and Assistants Union of North America,AFL-CIO. Case 28-CA-1644October 2, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 9, 1968, Trial Examiner Howard Myersissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision and a brief-in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the entirerecord in this case, including the Trial Examiner'sDecision, the exceptions, and the brief, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.73Printing Company, herein called Respondent, duly filed onMarch 11, 1968.The complaint, based upon a charge duly filed by Inter-national Pressmen and Assistants Union of North America,AFL-CIO, herein called the Union, on January 19, 1968,alleged that Respondent violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended from time to time,herein called the Act.'Upon the entire record in the case3 and from myobservation of the witnesses, I make the following.FINDINGS OF FACTIRESPONDENT'S BUSINESS OPERATIONSRespondent, an Arizona corporation, at all material timeshasmaintained and now maintains, its principal offices andplant at Phoenix, Arizona, where it is engaged in newspaperpublication and the printing business.During the 12-month period immediately preceding theissuance of the complaint herein, Respondent, in the conductof its newspaper publication, held membership in and/orsubscribed to interstate news services, published nationallysyndicated features, and advertised nationally sold products.During said 12-month period, Respondent's gross revenuesexceeded $200,000 and its out-of-State purchases of materialsand products used in the course and conduct of its businessamounted to $50,000 in valueUpon the basis of the above undisputed facts, I find, in linewith established Board authority, that Respondent is, and atall times material was, engaged in commerce or in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act and that its business operations meet thestandards fixed by the Board for the assertion of jurisdictionORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS,Trial Examiner This proceeding, with allparties represented, came on to be heard at Phoenix, Arizona,on May 6, 7, and 8, 1968, upon a complaint, dated February28, 1968, issued by the General Counsel of the National LaborRelations Board, herein respectively called the General Coun-sel' and the Board, through the Regional Director for Region28 (Albuquerque, New Mexico), and the answer of American173 NLRB No. 17IThis term specifically includes counsel for the General Counselappearing at the hearing2As to the unfair labor practices,the complaint,as amended at thehearing, alleged,in substance,that Respondent(1) violated Section8(a)(1) of theAct when (a)on or about January 15, 1968, andthereafter,through certain named supervisors,by means ofcertainstated acts and conduct interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, (b)on or about January 15,1968,itdemoted press foremanWilliam Penrod to a more onerous,less desirable,and more difficult jobbecause Penrod had testified and had given testimony adverse toRespondent,on or about January 10,1968,in a Board hearing in Case28-CA-1565 and(c) on or about January 15,1968,itconstructivelydischarged Penrod because he testified in the aforementioned Boardhearing, and (2) violated Section 8(a)(5) by(a) refusing,since January15, 1968, to bargain with the Union,the statutory collective-bargainingrepresentative of Respondent's employees in the unit found appropriatein Case 28-RC-1686, although requested to do so by the Union, and(b) attempting to induce the unit employees to bargain directly with itconcerning rates of pay,wages, hours of employment and other termsand conditions of employment-3 The briefs filed by the General Counsel and by Respondent (inletter form)on June 3, 1968, have been carefully considered. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membershipemployees of Respondent.IIITHE ALLEGED UNFAIR LABOR PRACTICESA The Alleged DiscriminationAgainst William PenrodPenrod first started to work for Respondent about mid-August 1963, as a pressman About 6 months later he wasmade an assistant to the pressroom foreman and "within thefollowing year" he was appointed pressroom foreman 4From about May 24 or 25 to about June 8, 9, or 10, 1967,Penrod was absent from the plant on vacation Upon his returnto the plant, on or about June 10, Penrod heard somepressmen under his supervision discussing the advisibility ofhaving a union represent them. In fact, some of said men askedhim how he "felt" about having a union in the plant Afteradvising the men that he had belonged to the Pressmen Union,the Charging Party herein, when he had been employed someyears ago in Marion, Indiana, suggested that the Respondent'spressmen not be too hasty about bringing a union in the plant,and then suggested they meet at his home to discuss thematter, adding, "There will be no union representation there,we will just talk all over the place before a cup of coffee andwe can't have everybody wanting a different wage or some-thing like that ...we will just draw up what ...we feel is fairfor the people and the company and work from there "Penrod, at some undisclosed date, but, in any event, priorto the men meeting at his home, which meeting is discussedimmediately below, told Evan Mecham,5 Respondent's pres-ident, "There had been some union talk among the men, thatitwasn't very strong yet. .that [he] knew that just two orthree of the people has had coffee with a union member."When Mecham inquired whether employee Kautnik was theinstigator of the union movement and also asked what labororganization was involved, Penrod replied he did not knowwho started the union movement, but the labor organizationinvolved was the Pressmen Union of which he was a memberIn June or July, a meeting of Respondent's pressmen, and,perhaps, some of their coworkers, met at Penrod's home and,without any labor organization representative being present,drew up and addressed an undated letter to the National LaborRelations Board, Evan Mecham, Mr Brown (Respondent'sthen general manager), and William Penrod containing pro-posed increased wage scales and revised working conditions forRespondent'spressmen, cameramen, and mailroom em-ployees.6The letter, referred to immediately above, requesting thatthe proposed changes go into effect July 26, 1967, signed byPenrod and 12 other Respondent employees, was delivered byPenrod to Edward Brown, Respondent's then general managerwho, after reading it hurriedly, remarked, "the companywould need about ten days to think this over, to come up withsome kind of agreement "4 As foreman,Penrod vv as a supervisor within the meaning of theAct5Evan Mecham will be referred to herein as Mecham and hisbrother, Willard.will be referred to by his full name.When management failed to meet with its employees or toreply to the above-referred-to undated letter, as Brown hadpromised it would do, the employees "got their cards toauthorize an election " At about the time the employees "gottheir cards," Penrod informed Brown, "the Union talk is verystrong now ... if it comes to a vote, it would be 97 per cent"in favor of union representationPursuant to a petition filed by the Union with the Board(Case 28-RC-1686) seeking to be certified as the statutorycollective-bargaining representative of Respondent's employeesin a certain claimed appropriate unit, an election was held onor about November 8, 1967, under the auspices of theRegional Director for Region 28, which election the Unionwon. On or about November 22, 1967, the Board certified theUnion as the statutory collective-bargaining representative ofRespondent's pressmen, platemakers, cameramen, and strip-pers.Mecham testified, and the undersigned finds, that Re-spondent's dissatisfaction7 with Penrod came to a head in thefallof 1967, when it became evident to him that Penrod"obviously was far more sympathetic with helping the causesof the employees than he was with the work of AmericanPrinting Company", that Penrod's sympathies in behalf of therank-and-file employees became increasingly greater and hissympathies in behalf of management became increasingly lessas time went on, that throughout the fall months, he came tothe conclusion that as soon as he could find a suitablepressroom foreman he would relieve Penrod of that job, andthat when Ronald Boyles applied for a job in the latter part ofDecember, he hired him to replace PenrodThatRespondent had lost its confidence in Penrod'squalifications as part of management and had expressed itsdissatisfaction prior to the hiring of Boyles is amply illustratedby the following testimony of Penrod on direct examinationby the General CounselQ. Between the time of your original employment andthe 15th of January of 1968, that was the day before youleft your employment, were you ever criticized? Were youever criticized by Mr. Mecham about the quality of yourwork?A Well, on different occasions there might be some-thing as far as color or maybe an ink color wasn't up brightenough or out of compensation or things of this sort,pertaining to the press and we may have had words to thateffectQ. Did he ever criticize you for not being loyal tomanagement?A. No, not until-Q Before the 15th of January, I am sorryA The only time that I ever had any talk concerningmanagement or what not, would be I believe, the FridaybeforeChristmas, 1967.We were standing in the hallbetween the pressroom and the front office and MrMecham said that my attitude had changed around there,and I told him that my attitude had changed, that he hadchanged also, and that I also told him that my attitude haschanged but it hasn't affected my work. I'm still putting the6 The appropriate unit found by the Board in Case 28-RC-1681consistedof,"Allpressmen,platemakers,cameramen and strip-pers .. "7 Mecham, as president and principal stockholder of Respondentwas, in fact, its actual managing head AMERICAN PRINTING COMPANYnewspaper out on schedule and as nearly right as can bewith the condition of the press.On December 28, 1967, Boyles went to Respondent's plantand applied for either a pressroom or a cameraroom job. Hewas first interviewed, as was Respondent's custom when a newapplicant seeks a job such as Boyles then sought, by WillardMecham, Respondent's secretary-treasurerAfter a short dis-cussion with Boyles regarding his previous employment andexperience, Willard Mecham decided that Boyles' qualificationswere such as to warrant being interviewed by his brother,Evan.8Willard Mecham testified that he thought his brotherwould be interested in Boyles because in the various conversa-tions he and his brother had had previously to Boyles' applyingfor a job, they "had concluded that it was imperative that wemake some change in press foreman, we had to have somebodythat was looking out for the interests of our company "After talking with Boyles for a considerable length of timeand going into great detail regarding Boyles' background,placeswhere he had worked, and especially what his dutieswere at his then job in Gardena, California, Mecham came tothe conclusion that Boyles was the person he wanted toreplace Penrod and so told Boyles.The December 28, 1967 decision to hire Boyles as Penrod'sreplacement was primarily based, as the credited evidenceestablishes, on the fact that Boyles (a) had been a pressroomforeman, (b) had experience as a cameraman, (c) had com-posing room experience, (d) had handled custom job printingwork, (e) had engaged in public relations work for his thenemployer, (f) had experience as a business solicitor, on apercentage renumeration basis, in Southern California, whereMecham had been of late attempting to secure printingbusiness for RespondentAt the conclusion of the aforementioned Boyles-MechamDecember 28 conversation, it was mutually agreed that Boyleswould assume his pressroom foreman duties on or aboutJanuary 15, 1968On January 9 and 10, 1968, a hearing was held in Phoenix,Arizona, in Case 28-CA-1568, before Trial Examiner MartinS.Bennett. Penrod testified in that hearing as a GeneralCounsel witness and gave evidence adverse to his employer, theRespondent herein, and his testimony was in several instancesin direct conflict with that of MechamOn January 10, 1968, Boyles and his family moved fromGardena, California, to Phoenix.On January 15, Mecham called Penrod at his home andasked Penrod to come to his office directly upon reporting forwork instead of proceeding to the pressroom Upon reachingthe plant at about 11'30 that morning, Penrod went directlyto Mecham's office and was informed by Mecham that Boyleswas reporting for work about 1 o'clock that afternoon, thatBoyles was going to take over as pressroom foreman; that hewould like Penrod to remain as pressman. Mecham, aftersaying that since Penrod would be a pressman, one of thepressmen then on the job would have to be laid off, asked whoPenrod thought should be selected for layoff. Penrod replied,to quote from his testimony, "If anyone should go it should beme because I have more qualifications than some of the othermen."9Upon leaving Mecham's office, Penrod went into the8 Such procedure was customary at Respondent's plant,that is, if anapplicant for a job in the printing end of the business made a favorableimpression upon Willard Mecham he would take or send the applicant tohis brother for further interview.75pressroom, told the pressmen that he had been replaced byBoyles. Although it was Penrod's intention, as expressed toMecham during the conversation referred to immediatelyabove, to remain until the Friday of that week, Penroddecided, and did, quit at the end of the workday of January15Upon the entire record in the case, as epitomized above, Iam convinced, and find, that the allegations of the complaint,as amended at the hearing, that Penrod was discriminatorilydemoted and then constructively discharged on or aboutJanuary 15, 1968, because he had testified in a hearing onunfair labor practices charges before the Board, in violation ofSection 8(a)(1) of the Act are not supported by substantialevidenceAccordingly, I recommend that the allegations of thecomplaint, as amended, with respect to Penrod be dismissedThis finding becomes inescapable when consideration is givento the undenied and credited testimony of Willard Mecham,Evan Mecham, and Boyles that Boyles was hired as pressroomforeman on December 28, 1967, whereas Penrod did nottestify in the Board hearing until about 2 weeks later. It istrue, as the General Counsel has pointed out in his brief and atthe hearing that Mecham had openly expressed his disapprovalof Penrod's testifying against Respondent and that Mechamhad stated to some of the employees that Penrod had lied atsaid proceeding, nonetheless, the fact remains that Penrod'sreplacement had been selected and hired about 2 weeks beforePenrod testified before Trial Examiner Bennett.In support of his contention that Mecham was not acredible witness, the General Counsel, in his brief and at thehearing, calls attention to the fact that Trial Examiner BennettdiscreditedMecham's testimony and credited Penrod's testi-mony in certain instances where their testimony conflicted.Whatever may be said of that observation the fact remains-despite the ancient maximfalsus in una, falsus in ominbus,which maxim has been discarded long ago-I find Mecham'stestimony in the instant proceeding to be substantially inaccord with the factsB The Alleged Refusal to Bargain CollectivelyWith the UnionAs found above, the Union was certified by the Board (Case28-RC-1686) as the collective-bargaining representative of allthe employees in the appropriate unit on November 22, 1967About mid-December1967,the Union forwarded to Re-spondent a proposed collective-bargaining agreementUnder date of January 2, Mecham wrote the Unionsuggesting that a meeting be held on January 17, to discuss theUnion's proposed contractOn January 15, immediately after Penrod had informed thepressmen that he had been replaced as foreman, that he hadbeen demoted to a pressman hence one of the pressmen had tobe laid off, the pressmen and Penrod held a meeting at anearby lunchroom where they drew up the following docu-ment which Penrod and the four pressmen present then andthere signedMr. Mecham,We have agreed as a unit not to work tomorrow unlesswe can come to an agreement better than the one we are9 Apparentlymeaning that he could obtain another job easier thanthe other men. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDnow under.We would all like $3 50 per hour which will continueuntil our union contract is effective with no less than 40hours per weekNone of the presently employed shall be discharged orlayed-offUpon returning to the plant one of the pressmen handed theabove quoted document to Boyles, who, in turn, immediatelytook it to MechamAfter Mecham had read the document, referred to imme-diately above, he went into the pressroom and, according tohis credited testimony, the following transpiredQ. (By Mr. Alleyne)i ° Mr. Mecham, you have testifiedthat the paper which was handed to you by Mr. Boyles was,or contained proposed wages and hours of work by theemployees Did you thereafter discuss wages and hours ofwork with the employees9A. Yes, I didQ. During that time did you make a counter proposalconcerning hours and wages9A. My proposal was that I couldn't meet their demands.Q And did you propose a demand which in youropinion you could meet?A. We had conversations that went back and forthand-yes, I asked them to let's be a little more reasonableand work it out, that we could not meet those demands.Q. Did you propose a reasonable demand?A. Well, I thought it was reasonable.Q.Well, first did you propose one? Did you propose acertain wage?A. Not a specified program, I told them we could notmeet those, I tried to draw them on, what they would stayfor, I tried to keep them aroundQ. Was any Union official present at that time?A. No, there wasn'tIt is thus clear that the foregoing is insufficient to supportthe allegation of the complaint, as amended, "Respondent hasattempted to induce employees to, and has bargained directlywith" the unit employees. Accordingly, I recommend that theabove quoted allegation of the complaint, as amended, bedismissed.Sinceno evidence was introduced with respect to theallegation of the complaint, as amended, "On or about January15, 1968, and at all times since, the Respondent has refused,and continues to refuse, to bargain and negotiate with theUnion . . although requested so to do by the Union ... ," Irecommend that said allegation be dismissed.C. The AllegedIndependent 8(a)(1)ViolationAt the conclusion of the taking of the evidence, the GeneralCounsel moved to further amend the complaint, to include theallegation, "On or about December 28, 1967, the Employerinterrogated a prospective employee concerning his Unionsympathies and Union membership." The motion was granted.The only evidence to support this new allegation was thetestimony elicited from Mecham and Boyles regarding whattranspired at Boyles' employment interview on December 28.Itistrue that Mecham queried Boyles about his unionaffiliations and sympathies during said interview. It is equallytrue,however, that Mecham was interviewing Boyles as apossible supervisor and that Boyles was then and there hired assuch. Under the circumstances, Mecham's questions were notviolativeof the Act Accordingly, I recommend that theallegations of the complaint, as amended, that Respondentunlawfully interrogated a prospective employee about hisunion sympathies and membership be dismissed.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the followingCONCLUSIONS OF LAW1Respondent is engaged in, and during all times materialwas engaged in, commerce or in a business affecting commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.3.The allegationsof the complaint,as amended, thatRespondent has engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Section8(a)(1) and(5) of the Act, have notbeen sustained bysubstantial evidence.RECOMMENDED ORDER10 Counsel for the General CounselIt is recommended that the complaint, as amended, bedismissed in its entirety.